EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows:

IN THE CLAIMS:
1. – 10.  (Cancelled)

11.	(Currently Amended) A steering apparatus for a motor vehicle, the steering apparatus comprising:
a steering handle having an end face to face a user when the steering handle is in a position of use and to face away from the user when the steering handle is in a position of rest; and
a display element disposed on a surface of the steering handle so as to face away from the user when the steering handle is in the position of use and the end face [[of the]] of the steering handle faces the user, and so as to face the user when the steering handle is in the position of rest and the end face of the of the steering handle faces away from the user.

12.	(Previously Presented) The steering apparatus according to claim 11, further comprising:


13.	(Currently Amended) The steering apparatus according to claim 11, further comprising:
an adjustment device to change the steering handle between the position of use and the position of rest, by pivoting the steering handle,
wherein the display element is disposed on an underside of the steering handle such that the display element is not visible to the user, when the end face of the [[of the]] steering handle faces the user and the steering handle is in the position of use.

14.	(Previously Presented) The steering apparatus according to claim 11, further comprising: 
at least one memory to store at least one instruction; and
at least one processor to execute the at least one instruction stored in the at least one memory to:
transmit a control signal to a driver assistance device to set a driving mode of the motor vehicle according to an input received via the user, and
transmit, according to the set driving mode, an adjustment signal to an adjustment device to position the steering handle to one of the position of use and the position of rest.

15.	(Previously Presented) A method for operating a steering apparatus of a motor vehicle, the method comprising:

generating, by the controller, a control signal to set a driving mode based on the operating signal received by the controller; 
transmitting, by the controller, the control signal generated by the controller to a driver assistance device to set the driving mode;
generating, by the controller according to the set driving mode, an adjustment signal to position a steering handle to one of a position of use and a position of rest, by pivoting the steering handle, the steering handle in the position of use being arranged in a manner ready for operation by a user of the motor vehicle to steer the motor vehicle using a grip of the steering handle and the steering handle having a surface on which a display element is disposed which faces away from the user, and the steering handle in the position of rest being arranged such that the surface of the steering handle on which the display element is disposed faces the user and the grip of the steering handle faces away from the user; and
transmitting, by the controller, the adjustment signal generated by the controller to the adjustment device to position the steering handle to one of the position of use and the position of rest.

16.	(Previously Presented) The method according to claim 15, wherein positioning the steering handle to one of the position of use and the position of rest according to the adjustment signal generated by the controller includes rotating the steering handle about a pivot axis which intersects a motor vehicle longitudinal axis and a motor vehicle vertical axis.

17.	(Previously Presented) The method according to claim 15, further comprising:

transmitting, by the controller, the display signal generated by the controller to a display device of the motor vehicle or to the display element.

18.	(Previously Presented) A controller for a motor vehicle, the controller comprising:
at least one memory to store at least one instruction; and
at least one processor to execute the at least one instruction stored in the at least one memory to:
generate and transmit a control signal to a driver assistance device to set a driving mode of the motor vehicle according to an input received via a user of the motor vehicle, and
generate and transmit, according to the set driving mode, an adjustment signal to an adjustment device to position a steering handle of the motor vehicle to one of a position of use and a position of rest, the steering handle in the position of use being arranged in a manner ready for operation by the user to steer the motor vehicle using a grip of the steering handle and the steering handle having a surface on which a display element is disposed which faces away from the user, and the steering handle in the position of rest being arranged such that the surface of the steering handle on which the display element is disposed faces the user and the grip of the steering handle faces away from the user.

19.	(Previously Presented) The controller according to claim 18, wherein
the at least one processor is further configured to generate and transmit a display signal to activate the display element based on the set driving mode.

20.	(Currently Amended) A motor vehicle, comprising: 
[[the]] a steering apparatus [[of claim 11]] including,
a steering handle having an end face to face a user when the steering handle is in a position of use and to face away from the user when the steering handle is in a position of rest; and 
a display element disposed on a surface of the steering handle so as to face away from the user when the steering handle is in the position of use and the end face of the steering handle faces the user, and so as to face the user when the steering handle is in the position of rest and the end face of the of the steering handle faces away from the user.

21.	(Previously Presented) The motor vehicle according to claim 20, wherein the display element is disposed on an underside of the steering handle such that the display element is not visible to the user, when the end face of the of the steering handle faces the user and the steering handle is in the position of use.  

22.	(Previously Presented) The motor vehicle according to claim 21, wherein 
the steering handle is pivotable to change the steering handle between the position of use and the position of rest.  

23.	(Previously Presented) The motor vehicle according to claim 21, wherein 


24.	(Previously Presented) The motor vehicle according to claim 23, wherein 
when the input received via the user selects a manual or partially autonomous driving mode of the motor vehicle, the steering handle is positioned in the position of use, and
when the input received via the user selects an autonomous driving mode of the motor vehicle, the steering handle is positioned in the position of rest.

25.	(Previously Presented) The motor vehicle according to claim 20, further comprising: 
a display device including at least one further display element which is at least partially concealed by the steering handle when the steering handle is in the position of use and which is accessible to the user when the steering handle is in the position of rest.

26.	(Previously Presented) The motor vehicle according to claim 20, further comprising: 
an adjustment device to change the steering handle between the position of use and the position of rest, by pivoting the steering handle.

27.	(Previously Presented) The steering apparatus according to claim 11, wherein the display element is disposed on an underside of the steering handle such that the display element 

28.	(Previously Presented) The steering apparatus according to claim 11, further comprising:
an adjustment device to change the steering handle between the position of use and the position of rest, by rotating the steering handle about an axis which is perpendicular to a longitudinal axis of the motor vehicle and a vertical axis of the motor vehicle.

29.	(Currently Amended) The motor vehicle according to claim 20, wherein
[[the]] at least one processor is configured to execute [[the]] at least one instruction stored in [[the]] at least one memory to:
in response to receiving an input indicating a selection of an autonomous driving mode of the motor vehicle, control an adjustment device to rotate the steering handle to position the steering handle in the position of rest, and 
in response to receiving the input indicating the selection of the autonomous driving mode of the motor vehicle, activate the display element by transmitting a display signal to the display element.

These claims have been renumbered claims 1 through 19.

Reasons for Allowance



Renumbered claims 1 through 19 have been allowed over the prior art.
Furthermore, regarding claim 20 (renumbered claim 10), the claim recites added amended limitations:

“a steering handle having an end face to face a user when the steering handle is in a position of use and to face away from the user when the steering handle is in a position of rest; and 
a display element disposed on a surface of the steering handle so as to face away from the user when the steering handle is in the position of use and the end face of the steering handle faces the user, and so as to face the user when the steering handle is in the position of rest and the end face of the of the steering handle faces away from the user.”

The examiner is allowing the added amended limitations as neither Hackenberg (CN 105683021 A), Peter (CH 711641 A2), Park (U.S. Pub. No. 2016/0334876 A1), nor Furanke (JP 2887652 B2), recite the limitations of a display element disposed on a surface of the steering handle so as to face away from the user when the steering handle is in the position of use and the end face of the steering handle faces the user, and so as to face the user when the steering handle is in the position of rest and the end face of the steering handle faces away from the user. 
Claim 13 mentions the display element being disposed on an underside of the steering handle such that the display element is not visible to the user, when the end face of the steering handle faces the user and the steering handle is in the position of use, which neither prior art references mention. 
Furthermore, claims 15 and 18 mention a grip of the steering handle faces away from the user, which neither prior art references mention either. These limitations are neither an obvious variation of these prior art references.

Finally, the examiner does believe that the prior art references do teach some parts of the mentioned limitations such as:

a steering handle having an end face to face a user when the steering handle is in a position of use, (“The vehicle (10) comprises a steering wheel (16), which can be moved manually between a first position (21) and a second position (22).” (Hackenberg: Abstract – lines 1-3) Hackenberg further describes the orientation of the steering wheel with respect to the first position and states “If the steering wheel is pulled toward the driver instead, the steering wheel is in the first position.” (Hackenberg: Summary of the Invention – 3rd paragraph) Examiner Note: The first position of the steering wheel is interpreted as a position of use and the second position of the steering wheel is interpreted as a position of rest.)

Nevertheless, the examiner is allowing the limitations of claims 11, 15, 18, and 20 for the reasons mentioned above.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                  

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667